               Case 1:20-cv-02776-RA Document 20 Filed 04/19/21 Page 1 of 1


                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 SHU ZHEN WANG,                                                     DATE FILED: 4/19/2021

                              Plaintiff,
                                                                      20-CV-2776 (RA)
                         v.
                                                                           ORDER
 JOSE ORTIZ et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         The Court’s most recent order directed the parties to submit a status update on or before April 5,

2021. See Dkt. 19. The parties shall do so no later than April 26, 2021.

SO ORDERED.

Dated:      April 19, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
